Citation Nr: 0708233	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to September 1967, 
November 1990 to August 1991, and August 1991 to March 1995.  
He also had active duty for special work from May 9, 1998 to 
May 11, 1998.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that an eye disorder began while he was 
on active duty for special work.  

Evidence shows that the veteran was hospitalized in March 
1998 for amausosis fugax and that he did not have recurrences 
of amausosis fugax.  In April 1998, the veteran was seen for 
loss of visual acuity in the left eye for several minutes and 
impressions of amausosis fugax of the left eye, hi myopia 
with fuch's spots, and probable dry eye were noted.  

Records during his period of active duty for special work 
include a May 11, 1998 record which noted that the veteran 
indicated that two weeks prior, he had an episode of graying 
out of vision in the left eye following such two more such 
episodes a few days later.  The veteran specifically 
complained of "different, dark, blurred vision" in the 
right eye.  There were also complaints of vertical curvy 
lines.  The impressions were cupped disc, intra ocular 
pressure; octusus cystic hystoplastomis syndrome; epre 
retinal membrane; and episode of amaurosis fugax.  

An undated memorandum from Col S.E. Arey noted that he 
discussed the veteran's condition with his May 1998 physician 
who indicated that cupped disc and intra ocular pressure were 
indicative of glaucoma and not a result of trauma or injury 
to the eye.  The physician also indicated that octusus cystic 
hystoplastomis syndrome was a result of systemic infection 
and not usually the result of trauma to the eye.  Epre 
retinal membrane may be related to octusus cystic 
hystoplastomis syndrome but was unlikely due to blunt trauma.  
Lastly, it was noted that amaurosis fugax was a transient 
ischemic attack in the eye where there was a blockage of 
blood flow to the eye for short periods of time which 
interfered with vision (usually a gray or black out).  The 
May 1998 physician noted that without evidence of direct 
trauma to the eye that these problems would be a result of a 
"disease of life rather than an accidental injury."  An 
ophthalmologist, F. Cotter, was consulted and indicated that 
octusus cystic hystoplastomis, epre retinal membrane, and 
amaurosis fugax were all normal diseases of life.  

There are several other memorandums, including one from a 
Judge Advocate, all of which indicated that the veteran's eye 
disorder during this period was not in incurred in the line 
of duty or due to the veteran's own misconduct.  

Records after the veteran's service during this time 
demonstrate treatment for an eye disorder.  

Based upon the evidence, the Board finds that further 
examination is necessary to determine whether any pre-
existing eye disorder was aggravated by the veteran's active 
duty for special work.  
   
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that he/she has reviewed 
the claims folder.  All necessary 
special studies or tests should be 
accomplished.   

The examiner should determine whether 
the veteran has any current eye 
disorder(s), to include an eye disorder 
that pre-existed service.  He/she should 
also address whether there is a 50 
percent probability or greater that any 
pre-existing eye disorder was aggravated 
in service, specifically during the 
veteran's active duty for special work.  
2.  Then, readjudicate the claim for 
entitlement to service connection for an 
eye disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


